Order entered December 4, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01297-CV

    ERICA WHITLOCK, JERRAMY JAY BOYLES, AND WALTER GALE “TREY”
                         BOYLES, Appellants

                                                 V.

                          CSI RISK MANAGEMENT, LLC, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05743

                                             ORDER
        As directed to do so, appellants have filed written verification they have requested and

paid for the reporter’s record. Accordingly, we ORDER Lanetta Williams, Official Court

Reporter for the 116th Judicial District Court, to file the reporter’s record no later than January 3,

2020.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE